TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 15, 2013



                                      NO. 03-11-00363-CV


                                     Melissa Gates, Appellant

                                                  v.

  Texas Department of Family and Protective Services and Anne Heiligenstein, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s orders: IT IS

THEREFORE considered, adjudged and ordered that the trial court’s orders are in all things

affirmed. It is FURTHER ordered that the appellant pay all costs relating to this appeal, both in

this Court and the court below; and that this decision be certified below for observance.